IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-18-00024-CV

TEXAS DEPARTMENT OF
CRIMINAL JUSTICE,
                                                                Appellant
v.

SANDRA DEE PARKER,
                                                                Appellee


                             From the 12th District Court
                               Madison County, Texas
                               Trial Court No. 17-14632


                            MEMORANDUM OPINION

       In four issues, Appellant Texas Department of Criminal Justice (“TDCJ”) appeals

the trial court’s denial of its plea to the jurisdiction. We reverse the trial court’s order.

                                       I. Background

       Appellee Sandra Dee Parker (“Parker”) sues TDCJ under the Texas Tort Claims

Act (TTCA) due to injuries she sustained when her automobile struck two cows that were

in the roadway. The accident occurred at approximately 2 a.m. on May 13, 2016 on FM

1428 in Madison County. It is not disputed that the cows were owned by TDCJ and that
they escaped from their enclosure at the Ferguson Unit. Parker’s first amended petition

asserts that the cows escaped due to TDCJ’s negligence.

        TDCJ filed a plea to the jurisdiction asserting sovereign immunity, and Parker filed

a first amended petition in response. TDCJ then filed an amended plea to the jurisdiction,

which the trial court denied after a hearing.

                                             Issues

        TDCJ presents the following issues:

        1)      Did TDCJ waive sovereign immunity under the TTCA by the
                negligent use and/or misuse of livestock as items of personal
                property?

        2)      Did TDCJ waive sovereign immunity under the TTCA because of the
                condition of an alleged broken fence?

        3)      Would TDCJ be liable if it were a private party under Texas law?

        4)      Was TDCJ negligent per se?

                                           Discussion

        A. Standard of Review. Sovereign immunity implicates a trial court's subject

matter jurisdiction and is properly asserted in a plea to the jurisdiction. Tex. Dep’t of

Criminal Justice v. Rangel, 595 S.W.3d 198, 205 (Tex. 2020). “A jurisdictional plea may

challenge the pleadings, the existence of jurisdictional facts, or both.” Alamo Heights

Indep. Sch. Dist. v. Clark, 544 S.W.3d 755, 770 (Tex. 2018). Generally, we review the trial

court's ruling on a plea to the jurisdiction de novo. Houston Belt & Terminal Ry. Co. v. City

of Houston, 487 S.W.3d 154, 160 (Tex. 2016). “When a plea to the jurisdiction challenges

the pleadings, we determine if the pleader has alleged facts that affirmatively


Tex. Dep’t of Criminal Justice v. Parker                                               Page 2
demonstrate the court’s jurisdiction to hear the cause.” Tex. Dep’t of Parks & Wildlife v.

Miranda, 133 S.W.3d 217, 226 (Tex. 2004).

               But when a plea to the jurisdiction challenges the existence of
        jurisdictional facts, we look beyond the pleadings and consider evidence
        submitted by the parties “when necessary to resolve the jurisdictional
        issues raised,” even if the evidence implicates both the court’s jurisdiction
        and the merits of a claim. Miranda, 133 S.W.3d at 227. For a plea that
        challenges the existence of jurisdictional facts, our standard of review
        generally mirrors that of a traditional summary judgment: a plaintiff must
        raise a genuine issue of material fact to overcome the challenge to the trial
        court’s jurisdiction. Id. at 221, 228. In determining whether the plaintiff has
        met that burden, “we take as true all evidence favorable to” the plaintiff
        and “indulge every reasonable inference and resolve any doubts in the
        [plaintiff’s] favor.” Id. at 228. If the evidence and allegations create a fact
        question regarding jurisdiction, then a court cannot grant a plea to the
        jurisdiction, and the factfinder must resolve the fact issue. Id. at 227-28. But
        “if the relevant evidence is undisputed or fails to raise a fact question on
        the jurisdictional issue,” a court rules “on the plea to the jurisdiction as a
        matter of law.” Id. at 228.

Rangel, 595 S.W.3d at 205.

        In her first amended petition, Parker asserts:

                The DEFENDANT was negligent in failing to adequately build,
        inspect, and/or maintain a secure enclosure for the livestock as evidenced
        by the livestock being able to escape the pasture and cause injury to the
        PLAINTIFF. DEFENDANT knew, or should have known and anticipated
        the danger to ordinary users of the adjacent roadway that was created by
        its failure to properly inspect the fences and maintain the fences in an
        adequate state of repair in the event livestock escaped the pasture and made
        their way to the roadway.

               DEFENDANT knew or reasonably should have known that the
        condition of broken or inadequate fencing existed and failed to adequately
        warn drivers of the possibility of livestock escaping from the pasture and
        presenting a potential hazard to ordinary users of the roadway.

               DEFENDANT’S negligence was the result of use, misuse or
        condition of the livestock in question, items of tangible personal property.
        DEFENDANT used the livestock as a means to feed the inmates or,

Tex. Dep’t of Criminal Justice v. Parker                                                   Page 3
           alternatively, as a means to generate revenue for the State from the sale of
           the livestock. The livestock put into action or service by DEFENDANT for
           a given purpose were directedly involved in Plaintiff’s injuries.

                  DEFENDANT would be personally liable to PLAINTIFF under
           Texas law. The Roaming Stock Law of Madison County enacted on
           November 17, 1930 makes it unlawful for owners of cattle to permit them
           to run at large within the limits of said county.

First Amended Petition, pp. 4-5.

           Parker further asserts claims based upon negligence per se, due to TDCJ’s violation

of the roaming stock law, and general negligence, based upon the violation of TDCJ’s

legal duty to keep livestock off the roadways.

           In its reply to Parker’s response to its plea to the jurisdiction, TDCJ submits as an

exhibit an affidavit from Robert Jennings, a Captain of Correctional Officers at the

Ferguson Unit.1 The affidavit notes that Jennings was the highest-ranking officer on duty

in charge of operations at the Ferguson Unit from 4:30 p.m. on May 12, 2016 until about

6 a.m. on May 13, 2016. The affidavit notes the following:

                  While, I am familiar with the accident made the subject matter of this
           lawsuit, I was not present at, nor did I witness the accident involving the
           Plaintiff, Ms. Parker, on May 13, 2016. I first became aware of the accident
           when, shortly after 2 a.m. on May 13, 2016, I received a call from one of my
           officers at the unit, Lt. Justin Sands-Wable, who informed me that Ms.
           Sandra Dee Parker, an employee of the University of Texas Medical Branch
           at Galveston (UTMB) and assigned to the Ferguson Unit, had called to
           inform the Unit that she had been involved in an automobile accident and
           needed help. She had struck some cattle that had wandered onto the
           roadway of FM 1428 near the Ferguson Unit. 2 I told Lt. Sands-Wable to
           proceed to the scene of the accident to see if he could be of assistance, and I


1
  Parker has not objected to the affidavit in the trial court or this court, nor has she submitted any exhibits
in opposition to it. Parker references the facts included in the affidavit in the brief she filed in this court.

2
    The record does not reflect the fate of the cows.

Tex. Dep’t of Criminal Justice v. Parker                                                                Page 4
          also sent another employee, Mr. Jason Williams to assist. Later, Ferguson
          Unit employees Ms. Catherine Seitz, an agriculture clerk, and Ms. Annie
          James (formerly Fautheree) were sent to the accident scene to assist as well.
          Lt. Sands-Wable updated me from the scene of the accident at
          approximately 3 or 3:30 a.m.

                  Being the senior officer in charge of the prison unit at that time, I
          could not leave the unit to assist at that time. I was eventually able to reach
          Mr. Charles Vondra, the Senior Warden at the Ferguson Unit, and then
          contacted Mr. Bridges3 at around 6 a.m. Both went to the scene of the
          accident. I was finally relieved of duty shortly after that and went to the
          accident scene. The accident occurred on FM 1428 about a [half] mile before
          it intersects FM 247 in front of the Ferguson Unit. Mr. Bridges had
          identified the cattle by their brands as being from the Ferguson Unit. The
          cattle had escaped through a fence on the Middle Pasture which was about
          30 feet from, and runs parallel to, FM 247. The pasture is only about three
          tenths of a mile from the front parking lot of the Ferguson Unit. If there had
          been any damage to that part of the fence before dark on May 12, 2016, it
          would have been easily noticed from FM 247 or the Ferguson Unit.

                  As stated, I was the senior officer on duty and in charge of the
          Ferguson Unit at the time of the accident. There were no reports of loose
          cattle in the area of the Ferguson Unit, or any reports that any Ferguson
          Unit fence had been damaged on May 12 or May 13, [2016], before the
          accident. There are at least six officers manning the six outside picket
          towers around the Ferguson Unit building. During the daylight hours,
          when the weather is clear, the officers in the outside towers are able to
          visually observe the entire surrounding area of the Ferguson Unit in all
          directions for several miles, including up and down FM 247 and FM 1428.
          Of course, vision is reduced at night, and the amount of light and traffic on
          FM 247 and FM 1428 also varies at night. However, no outside picket officer
          reported any problems such as loose cattle, damage to any of the fences, or
          any problems concerning the perimeter of the prison. As the officer in
          charge of the operations of the Ferguson Unit during this time period, I
          would have been notified of any reports of any such problems, and there
          were none.

          B.    Sovereign immunity.          Generally, the common law doctrine of sovereign

immunity prevents the state from being sued without the state's consent. Nettles v.



3
    The State’s brief identifies Mr. Bridges as Jeremy Bridges, the Agriculture Director at the Ferguson Unit.

Tex. Dep’t of Criminal Justice v. Parker                                                                Page 5
GTECH Corp., 603 S.W.3d 64, 67 (Tex. 2020).                  TDCJ, as a state agency, shares this

immunity. See Rangel, 595 S.W.3d at 205. The State and its agencies may be sued if the

Legislature waives immunity in “clear and unambiguous language.” Sampson v. Univ. of

Tex. at Austin, 500 S.W.3d 380, 384 (Tex. 2016). The TTCA provides a limited waiver of

the state’s immunity from suit for certain negligent acts committed by governmental

employees. See TEX. CIV. PRAC. & REM. CODE ANN. § 101.021; see also Univ. of Tex. M.D.

Anderson Cancer Ctr. v. McKenzie, 578 S.W.3d 506, 512 (Tex. 2019). The TTCA waives the

state’s immunity for personal injuries or death caused by: (1) use of publicly owned

automobiles; (2) a condition or use of tangible personal property; and (3) premises

defects. TEX. CIV. PRAC. & REM. CODE ANN. § 101.021; see also Sampson, 500 S.W.3d at 384.

The TTCA does not create a cause of action, it merely waives immunity “as a bar to a suit

that would otherwise exist.” El Paso Cty. Water Improvement Dist. #1 v. Ochoa, 554 S.W.3d
51, 55 (Tex. App.—El Paso 2018, no pet.) (quoting City of Tyler v. Likes, 962 S.W.2d 489, 494

(Tex. 1997)). The TTCA’s waiver of immunity is applicable only if “the governmental

unit would, were it a private person, be liable to the claimant according to Texas Law.”

TEX. CIV. PRAC. & REM. CODE ANN. § 101.021(2).

        C. Use or Condition of Tangible Personal Property. As noted, Parker asserts that

the cows she struck are tangible personal property and that she was injured by the use or

condition of them.4 Assuming without deciding that TDCJ could be liable under the


4
  Cattle are considered personal property under Texas law. See TEX. PROP. CODE ANN. § 42.002(a)(10)(B);
see also Walters v. Northcutt, No. 12-03-00247-CV, 2005 WL 341694, at *9 n.5 (Tex. App.—Tyler Feb. 10, 2005,
no pet.) (mem. op.).


Tex. Dep’t of Criminal Justice v. Parker                                                             Page 6
circumstances of this case if it was a private individual,5 the TTCA still bars Parker’s

claims.6

          A governmental entity “uses” tangible personal property “if it puts or brings the

property into action or service, or employs the property for or applies it to a given

purpose.”        Rangel, 595 S.W.3d at 206.          For there to be a waiver of immunity, the

governmental entity’s use of the property “must have actually caused the injury.” Id.

(quoting Sampson, 500 S.W.3d at 388-89)). “It is not enough to show that property was

involved.” City of Houston v. Davis, 294 S.W.3d 609, 612 (Tex. App.—Houston [1st Dist.]

2009, no pet.). In this case, the “use” of the cattle that Parker identifies (feeding inmates

and generating revenue) was not a contemporaneous cause of Parker’s injuries.

          Parker cites to City of Dallas v. Heard, 252 S.W.3d 98, 108-112 (Tex. App.—Dallas

2008, pet. denied). The Heard case involved injuries sustained by patrons of the Dallas

Zoo inflicted by a gorilla that had escaped its enclosure. The Dallas Court determined,

in part, that the gorilla was “used” by the City as an attraction to generate revenue and

that the City was strictly liable for the injuries caused by the gorilla because it was a wild

and dangerous animal. Id. Neither situation is present in this case. See City of Elgin v.

Reagan, No. 03-06-00504-CV, 2009 WL 483344, at *4 n.3 (Tex. App.—Austin Feb. 26, 2009,

no pet.) (mem. op.) (distinguishing Heard in case involving adoption of shelter animal

that attacked child).



5
    Because we make this assumption and sustain TDCJ’s other issues, we will not address TDCJ’s third issue.

6
 For a history of the free-range and stock laws in Texas, see Gibbs v. Jackson, 990 S.W.2d 745, 747-50 (Tex.
1999).

Tex. Dep’t of Criminal Justice v. Parker                                                             Page 7
        Parker’s pleadings could be construed to assert that TDCJ’s liability rests upon a

“condition” of the cattle. A governmental unit may be liable if it provides property that

has “an inherently dangerous condition [that] . . . poses a hazard when the property is

put to its intended and ordinary use. . . .” Rusk State Hosp. v. Black, 392 S.W.3d 88, 99 (Tex.

2012) (citing Dallas Cty. v. Posey, 290 S.W.3d 869, 872 (Tex. 2009)). “Liability under this

theory is rare and limited to circumstances when the furnished property ‘lacks an integral

safety component.’” Univ. of Tex. M.D. Anderson Cancer Ctr. v. Baker, 401 S.W.3d 246, 255

(Tex. App.—Houston [14th Dist.] 2012, pet. denied) (quoting Kerrville State Hosp. v. Clark,

923 S.W.2d 582, 585 (Tex. 1996)). Parker’s petition makes no allegation that the cattle, in

and of themselves, are somehow inherently dangerous or possessed dangerous

propensities abnormal to their class.

        Based upon the record before us, we conclude that the trial court erred in denying

TDCJ’s plea to the jurisdiction as to Parker’s claims based upon use and/or condition of

tangible personal property. TDCJ’s first issue is sustained.

        D. Use or condition of real property. Under the TTCA, an item of tangible

personal property may create a condition of the premises, resulting in a premises defect

claim. See Sampson, 500 S.W.3d at 388. Parker asserts that the broken fence that allowed

the cattle to escape created a condition that constituted a premise defect that led to her

injuries.7



7
  Parker also alleges a claim based upon general negligence. The heightened requirements for liability
under the TTCA cannot be avoided by recasting a premises defect claim as one for general negligence. See
Sampson, 500 S.W.3d at 385-86, 389; Miranda, 133 S.W.3d at 233. Parker’s general negligence claim is
subsumed within her premises defect claim, and TDCJ’s governmental immunity has not been waived

Tex. Dep’t of Criminal Justice v. Parker                                                         Page 8
        The TTCA provides separate duties to cases involving premise and special defects.
Id. “Whether a condition is a premise or special defect is a question of law.” Id. “’Premise

defects’ may be defined generally as defects or dangerous conditions arising from

conditions of a premises.’” Id. (quoting Davis v. Comal Cty. Comm’rs Court, No. 03-11-

00414-CV, 2012 WL 2989220, at *2 (Tex. App.—Austin July 13, 2012, no pet.) (mem. op)).

“’Special defects’ are a subset of premise defects and include ‘conditions “such as

excavations or obstructions on highways, roads, or streets.”’” Id. at 338-39 (quoting Univ.

of Tex. at Austin v. Hayes, 327 S.W.3d 113, 116 (Tex. 2010) (per curiam)); see also TEX. CIV.

PRAC. & REM. CODE ANN. § 101.022(b). Courts are to construe special defects to include

defects of the same kind or class as the ones expressly mentioned in the statute. See State

Dep’t of Highways & Pub. Transp. v. Payne, 838 S.W.2d 235, 238 (Tex. 1992); see also Cty. of

Harris v. Easton, 573 S.W.2d 177, 180 (Tex. 1978). The broken fence in this case is not the

type of special defect covered by the TTCA.

        If a claim “arises from a premise defect, the governmental unit owes to the

claimant only the duty that a private person owes to a licensee on private property.” TEX.

CIV. PRAC. & REM. CODE ANN. § 101.022(a)); see also Sampson, 500 S.W.3d at 389.

        The duty owed to a licensee on private property requires that “a landowner
        not injure a licensee by willful, wanton or grossly negligent conduct, and
        that the owner use ordinary care either to warn a licensee of, or to make
        reasonably safe, a dangerous condition of which the owner is aware and the
        licensee is not.




under the TTCA for a general negligence claim. See City of Dallas v. Prado, 373 S.W.3d 848, 855 (Tex. App.—
Dallas 2012, no pet.).


Tex. Dep’t of Criminal Justice v. Parker                                                            Page 9
Sampson, 500 S.W.3d at 385 (quoting Payne, 838 S.W.2d at 237). Absent willful, wanton,

or grossly negligent conduct, a licensee must prove the following to establish the breach

of duty owed to him:

        (1) a condition of the premises created an unreasonable risk of harm to the
        licensee; (2) the owner actually knew of the condition; (3) the licensee did
        not actually know of the condition; (4) the owner failed to exercise ordinary
        care to protect the licensee from danger; (5) the owner’s failure was a
        proximate cause of injury to the licensee.

Sampson, 500 S.W.3d at 391 (quoting Payne, 838 S.W.2d at 237). “[T]he licensee must show

that the owner actually knew of the ‘dangerous condition at the time of the accident, not

merely of the possibility that a dangerous condition c[ould] develop over time.’” Id. at

392 (quoting Hayes, 327 S.W.3d at 117); see also City of Corsicana v. Stewart, 249 S.W.3d 412,

414-15 (Tex. 2008) (per curiam). The knowledge of the landowner must be actual rather

than constructive. Sampson, 500 S.W.3d at 392. In determining whether a premises owner

has actual knowledge of a dangerous condition, courts generally consider whether the

owner received reports of prior injuries or reports about the potential danger of the

condition. Id. Awareness of a potential problem is not actual knowledge of an existing

danger. See Reyes v. City of Laredo, 335 S.W.3d 605, 607 (Tex. 2010) (per curiam).

        The record before us reflects that TDCJ did not have actual knowledge of the

broken fence. Therefore, TDCJ’s immunity was not waived in this case, and the trial court

erred in denying the plea to the jurisdiction as to Parker’s premises defect claim. TDCJ’s

second issue is sustained.

        E. Negligence Per Se. “Negligence per se is a common-law doctrine that allows

courts to rely on a penal statute to define a reasonably prudent person’s standard of care.”

Tex. Dep’t of Criminal Justice v. Parker                                                Page 10
Reeder v. Daniel, 61 S.W.3d 359, 361-62 (Tex. 2001). If applicable, the doctrine allows a

plaintiff to prove negligence as a matter of law by proving the violation of a penal statute.

Goode v. Bauer, 109 S.W.3d 788, 791 (Tex. App.—Corpus Christi 2003, pet. denied).

Negligence per se is not a separate claim existing independently from a common-law

negligence claim. Thomas v. Uzoka, 290 S.W.3d 437, 445 (Tex. App.—Houston [14th Dist.]

2009, pet. denied). Negligence per se is merely one method of proving breach of duty, a

required element of any negligence cause of action. Id. Even assuming that the Madison

County livestock law applies in this case, the mere fact that TDCJ cattle wandered outside

a broken fence does not constitute negligence per se. “Animals may escape through no

fault of their owners.” Rodriguez v. Sandhill Cattle Co., L.P., 427 S.W.3d 507, 510 (Tex.

App.—Amarillo 2014, no pet.). “Thus, the fact of their escape is not alone evidence of

misconduct on the part of their owners.” Id.

        Additionally, as previously noted, the State and its agencies may only be sued if

the Legislature waives immunity in “clear and unambiguous language.” Sampson, 500
S.W.3d at 384. Parker identifies no section of the TTCA that waives immunity for claims

based upon negligence per se.

        The trial court erred in denying TDCJ’s plea to the jurisdiction as to Parker’s

negligence per se claim. TDCJ’s fourth issue is sustained.

                                           Conclusion

        Having concluded that Parker’s claims are barred by the TTCA, we reverse the

trial court’s order and render judgment that Parker’s claims against TDCJ are dismissed

with prejudice.

Tex. Dep’t of Criminal Justice v. Parker                                              Page 11
                                             REX D. DAVIS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Reversed and rendered
Opinion delivered and filed September 30, 2020
[CV06]




Tex. Dep’t of Criminal Justice v. Parker                    Page 12